

FIRST AMENDMENT TO THE
 
FRANKLIN ELECTRIC CO., INC.
 
NONEMPLOYEE DIRECTORS’ DEFERRED COMPENSATION PLAN
 
WHEREAS, Franklin Electric Co., Inc. (the “Company”) maintains the Franklin
Electric Co., Inc. Nonemployee Directors’ Deferred Compensation Plan (the
“Plan”) for its nonemployee directors; and
 
WHEREAS, the Company has reserved the right to amend the Plan and now deems it
appropriate to do so.
 
NOW THEREFORE BE IT RESOLVED, that the Plan is hereby amended, effective as of
February 19, 2010, by revising Section 2.1 of the Plan to read as follows:
 
2.1           Number of Shares.  Subject to adjustment as provided in Section
2.2 herein, the total number of shares of common stock of the Company (“Common
Stock”) available for issuance under the Plan shall be 100,000 shares.  Such
shares of Common Stock may be either authorized but unissued, reacquired or a
combination thereof.
 
IN WITNESS WHEREOF, this First Amendment has been duly executed as of this 19th
day of February, 2010.
 
FRANKLIN ELECTRIC CO., INC.






By:                                                                           
John J. Haines
Vice President, Chief Financial Officer and
    Secretary


CH2\8370886.1

